Title: From George Washington to Jonathan Boucher, 19 August 1768
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir
Mount Vernon 19th Augt 1768.

Your Letter to the Revd Mr Addison was sent to him immediately upon its getting to my hands—Inclos’d you will receive an answer to it. Being confind to Company till this moment, I mean for two or three days past, & the bearer obligd to depart (in order to meet us in time at my Brothers in Stafford) I have only time to request the favour of you, to permit Mastr Custis to meet us there also tomorrow (that is, Saturday) and if you think it will be of no great prejudice to him, to give him the further indulgence of accompanying us to Westmoreland where we shall stay (I expect) about 8 or 10 days—Very respectfully I remain Revd Sir Yr Most Obedt Hble Servt

Go: Washington

